  Case 16-34766         Doc 80     Filed 11/08/18 Entered 11/08/18 07:03:51              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-34766
         ADRIENNE D FITTS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/31/2016.

         2) The plan was confirmed on 07/24/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 10/26/2018.

         6) Number of months from filing to last payment: 21.

         7) Number of months case was pending: 24.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-34766         Doc 80      Filed 11/08/18 Entered 11/08/18 07:03:51                     Desc Main
                                      Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor             $15,850.00
        Less amount refunded to debtor                            $0.00

NET RECEIPTS:                                                                                   $15,850.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $4,000.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $723.85
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,723.85

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim        Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
CAPITAL ONE AUTO FINANCE        Secured       15,914.00     15,764.53        15,764.53            0.00       0.00
CAPITAL ONE BANK USA            Unsecured         300.00           NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE Secured              NA       1,481.35         1,481.35        382.25        0.00
CITY OF CHICAGO DEPT OF FINANCE Unsecured      1,481.35            NA               NA            0.00       0.00
COMMONWEALTH EDISON             Unsecured         737.59        792.71           792.71           0.00       0.00
DIRECTV LLC                     Unsecured         637.69        637.69           637.69           0.00       0.00
EXETER FINANCE LLC              Unsecured      4,500.00       1,240.28         1,240.28           0.00       0.00
EXETER FINANCE LLC              Secured       20,000.00     25,398.68        25,398.68       8,992.53     926.85
FOSCETTS COMMUNICATIONS & ALA Unsecured           192.00           NA               NA            0.00       0.00
GREEN ARROW LOAN                Unsecured         409.84           NA               NA            0.00       0.00
GREEN CIRCLE                    Unsecured      1,025.46            NA               NA            0.00       0.00
ILLINOIS TITLE LOANS            Unsecured         693.00           NA               NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured           370.00        370.49           370.49           0.00       0.00
MaxLend                         Unsecured         715.70           NA               NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured         302.75           NA               NA            0.00       0.00
PRA RECEIVABLES MGMT            Unsecured         495.32        495.32           495.32           0.00       0.00
SANTANDER CONSUMER DBA CHRY Unsecured         23,414.44     23,414.44        23,414.44            0.00       0.00
SPEEDYRAPID CASH                Unsecured         600.00        298.50           298.50           0.00       0.00
US DEPT OF ED FEDLOAN           Unsecured      3,346.00            NA               NA            0.00       0.00
US DEPT OF ED FEDLOAN           Unsecured      5,938.00     10,200.89        10,200.89            0.00       0.00
US DEPT OF ED FEDLOAN           Unsecured         640.00           NA               NA            0.00       0.00
US DEPT OF ED FEDLOAN           Unsecured          62.00           NA               NA            0.00       0.00
WELLS FARGO BANK                Secured              NA         824.52           824.52        824.52        0.00
WELLS FARGO BANK                Secured      135,402.14    135,182.79       136,007.31            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-34766         Doc 80      Filed 11/08/18 Entered 11/08/18 07:03:51                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $136,007.31              $0.00             $0.00
       Mortgage Arrearage                                   $824.52            $824.52             $0.00
       Debt Secured by Vehicle                           $25,398.68          $8,992.53           $926.85
       All Other Secured                                 $17,245.88            $382.25             $0.00
 TOTAL SECURED:                                         $179,476.39         $10,199.30           $926.85

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $37,450.32                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $4,723.85
         Disbursements to Creditors                            $11,126.15

TOTAL DISBURSEMENTS :                                                                      $15,850.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 11/08/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
